 Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 1 of 21




               Plaintiffs’ Exhibit 19
        to Plaintiffs’ Notice of Supplemental Authority

Center for Biological Diversity v. Zinke, No. 1:17-cv-02504-RCL
           Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 2 of 21


                  United States Department of the Intelior
                              FISH AND WILDLIFE SERVICE
                                   International Affairs
                               5275 Leesburg Pike, MS : IA
                              Falls C hurch, VA 22041-3803


In Reply Refer To:
FWS/AWDMA

Memorandum

To:             The File

From:           Chief, Branch of Pennits

Subject:        Enhancement Finding for ild and Wild~managed Lions Taken as Sport~hunted
                Trophies in South Africa for 20 17 ~ 2019


After evaluating the available infonnation from the Government of South Africa., other infonnation
available to the Service, and comments received from interested parties, the U.S, Fish & Wildlife
Service (Service) has detennined that pennits for the importation of sport-hunted trophies of wild
and wild-managed lions (P. I. me/anoellaito) from South Africa taken during the 2017, 2018,
and2019 calendar years meet the enhancement criteria under 50 CFR 17.32. Therefore',
applications received for import of such specimens will be considered to have met this requirement.
In accordance with the 4(d) rule for P. J. melanochaita, 50 CFR 17.40(r), the Service will review
each application for import of such specimens on a case-by-case basis and each application will also
need to meet all other applicable permitting requirements before it may be authorized. If the basis
for Ulis finding changes or the situation in South Africa in rcgards to wild and wild-managed lions
changes bcfore the end of2019, the Service wi1l re-evaluate this finding and may alter the finding to
reflected new information available on wild and wild-managed lions in South Africa.


Governance oflhe Lion in the United States:

On October 29, 2014, the Service published in the Federal Register a finding that listing the African
lion subspecies (Panthera leo leo) as a threatened species under the Endangered Species Act (Act)
was warranted and proposed a rule under section 4(d) of the Act [0 provide conservation measures
for the African lion. 79 Fed. Reg. 64472. On December 23 , 2015, after ful1y considering the
comments from the public and the peer reviewers on the proposed rule, the Service published in the
Federal Register the final rule in which the taxonomic classification of the Asiatic lion (previously
classified as P. I. pe,.sica and listed as an endangered species under the Act) was changed to P. I. leo
(Asia and western, central and northern Africa) and listed as an endangered species, and the p, I.
melanochaita (southern and eastern Africa) subspecies was listed as a threatened species with a rule
under section 4(d} of the Act, which is set forth at 50 CFR 17.40(r} (USFWS 2015; 80 Fed. Reg.
79999), The effective date of this listing is January 22, 2016. Therefore, as of January 22, 2016,
                                                   I

                                                                                     Plfs.' Exhibit 19
       Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 3 of 21

the lion subspecies Panthera leo melanochaila, whose range includes South Africa, is listed as
threatened under the ESA and is regulated under an ESA section 4(d) specinl rule [SO CFR
1MQ(r)].

Section 9 of the Act and our implementing regulations at 50 CFR 17.2 1 Ilnd 50 CFR 17.31 set forth
a series of general prohibitions that apply to all endangered and threatened wildlife, respectively,
except where n 4(d) rule applies to threatened wildlife, in which case the 4(d) rule contains nil the
applicable prohibitions and exceptions, Under the 4(d) rule for P. I. melalloclloita, all of the
prohibitions under 50 CFR 17.31 apply to P. I. melanochaita specimens. These prohibitions, at 50
CFR 17.2 1 and 17.31. in part, make it illegal for any person subject to the jurisdiction of the United
States to "take" (includes harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or to attempt
any of these) within the United States or upon the high seas; import or export; deliver, receive,
carry, transport, or ship in interstate or foreign commerce, by any means whatsoever, in the course
of commercial activity; or sell or offer for sale in interstate or foreign commerce any lion
specimens. It also is illegal to possess, sell, deliver. curry, transport, or ship any such wildlife that
has been taken in violation of the Act. Pennits may be issued to carry out otherwise prohibited
activities involving endangered and threatened wildlife species under certain circumstances.
Regulations governing permits for endangered species, such as P. I. leo, are codified at SO CFR
17.22. Regulations governing pennits for threatened species, such as P. I. me/alloe/raila, are
codified at 50 CFR 17. 32.

In sum, under paragraph 50 CFR .l.LiQ(r)(I). all the prohibitions and exceptions under SO eFR
.lLll and SO eFR 17.32 apply to P. I. mefafloc/mita. Accordingly, thc Service may authorize the
import of a sport-hunted lion trophy from South Africa, but only if it first makes a finding that
permitting the import of i1 trophy would enhance the survivDI of the species in the wild.

As we explained when tinDlizing the 4(d) rule for P. I. me/anoellai/o, any person wishing to
conduct an otherwise prohibited activity, including all imports of P. I. melallochaila specimens,
must first obtain a pennit under 50 CFR 17.32 . As with all pennit applications submitted under 2.Q
CfR 17,32, the individuol requesting authorization to import a sport-hunted trophy of P. I.
me/anoe/laita bears the burden of providing infonnation in their application showing that the
activity meets the requirements for issuance criteria under 50 CFR J 7.32. In some cases, such as
for import of span-hunted trophies. it is not always possible for the applicant to provide all of the
necessary infonnation needed by the Service to make a positive determination under (he Act to
authorize the activity. In such cases, the Service may consult with the range country and other
interested parties to the extent practicable to obtain necessary information. The Service has the
discretion to make the required findings on sport-hunted trophy imports of P. I. me/anocllaita on a
countrywide basis, although individual import permits will be evaluated and issued or denied for
each application. While the Service may make enhancement findings for sport-hunted trophy
impons of P. I. me!ollochaitQ on a countrywide basis, the Service encourages the submission of
;nfonnation from individual applicants. We rely on the infonnation available to the Serv;ce and
may rely on infonnation from sources other than the applicant when mnking n permitting decision.

In evaluating the available data on lion hunting in South Africa, the Service is treating wild and
wild-managed lions separately from lions that are not identified/confirmed as wild or wild-managed
or are identified as captive-bred animals raised for hunting purposes since the management and
oversight of these specimens is different within South Africa and , therefore, infonnation relevant to
the Service's consideration of whether permitting the import of sport-hunted trophies of lions may

                                                    2

                                                                                     Plfs.' Exhibit 19
         Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 4 of 21

enhance the survival oflhe species in the wild is different between wild and wild-managed lions,
and captive-bred lions in South Africa. A separate determination will be made for lions that are not
identified as wild or wild-managed.

General considerations:

As we also explained when finalizing the 4(d) rule. our threatened species pennitting regulations
at 50 CFR 17.32 provide issuance criteria for threatened species permits (50 CFR 17.32(a)(2)), but
do not specify what would constitute the enhancement of propagation or survival with regard to
authorizing the import of parts or products of P. I. melanachaita. including sport-hunted trophies.
Therefore, when making a detennination of whether an otherwise prohibited activity enhances the
propagation or survival of P. I. melanocllaita. the Service examines the overall conservation and
management of the subspecies in the country where the specimen originated and whether that
management of the subspecies addresses the threats to the subspecies (i.e .. that it is based on sound
scientific principles and that the management program is actively addressing the current and longer
tenn threats to the subspecies). In that review, we evaluate whether the import contributes to the
overal1 conservation of the species by considering whether the biological, social, and economic
aspects of a program from which the specimen was obtained provide a net benefit to the subspecies
and its ecosystem.

The Service will evaluate any application received that involves P. I. melanochaita in the context
of enhancement of propagation or survival pennitting in accordance with our threatened species
pennitting regulations at 50 CFR 17.32 and issuance criteria for threatened species pennits (50
CFR 17.32(a)(2)). These include, in addition to the general pennitting criteria in 50 CFR 13.21 (b):

   (i) Wheth~r the purpose for which the pennit is required is adequa.te to justify removing from
   the wild or otherwise changing the status of the wildlife sought to be covered by the pennit;

    (ii) The probable direct and indirect effect that issuing the pennit would have on the wild
    populations of the wildlife sought to be covered by the permit;

    (iii) Whether the permit, if issued, would in any way. directly or indirectly, conflict with any
    known program intended to enhance the survival probabilities of the population from which the
    wildlife sought to be covered by the pennit was or would be removed;

    (iv) Whether the purpose for which the pennit is required would be likely to reduce the threat
    of extinction facing the species of wildlife sought to be covered by the pennit~

    (v) The opinions or views of scientists or other persons or organizations having expertise
    concerning the wildlife or other matters gennane to the application; and

    (vi) Whether the expertise, facilities, or other resources available to the applicant appear
    adequate to successfully accomplish the objectives stated in the application.

In addition to these factors, particularly in relation to sport hunting, we find the IUCN Species
Survival Commission (SSC) Guiding Principles on Trophy Hunting as a Tool for Creating
Consert'ation/ncentives. Ver. 1.0 (IUCN SSC 2012), to provide useful principles, which,
considered in conjunction with our threatened species issuance criteria, will aid the Service when

                                                    3

                                                                                      Plfs.' Exhibit 19
      Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 5 of 21


making an enhancement finding for importation of sport-hunted trophies of P. I. melanochaira.
This document sets out guidance from experts in the field on the use of trophy hunting as a tool for
"creating incentives for the conservation of species and their habitats and for the equitable sharing
of the benefits afuse of natural resources" (lUeN sse 2012, p. 2) and recognizes that recreational
hunting. particularly trophy hunting, can contribute to biodiversity conservation and more
specifically, the conservation of the hunted species.

The sse document lays out five guiding principles that, considered in conjunction with our
threatened species issuance criteria, will aid the Service when making an enhancement finding for
importation of sport-hunted trophies of P. I, melanoehaUa:

   (a) Biological susla;nabilily: The hunting program cannot contribute to the long-term decline
   of the hunted species. It should not alter natuml selection and ecological function orthe hunted
   species or any other species that share the habitat. The program should not inadvertently
   facilitate poaching or illegal trade in wildlife by acting as a cover for such illegal activities.
   The hunting program should also not manipulate the ecosystem or its component elemellts in a
   way that alters the native biodiversity.

   (b) Net Conservation Bellcfil.· The biologically sustainable hunting program should be based on
   taws, regulations, and scientifically based quolas, established with local input, that are
   transparent and periodically reviewed . The program should produce income, employment, and
   other benefits to create incentives for reducing the pressure on the target species. The program
   should create benefits for local residents to co-exist with the target species and other species. It
   is also imperative that the program is part of a legally recognized governance system that
   supports conservation.

   (c) Socio-EconomIc-Cultural Benefit: A well-managed hunting program can serve as a
   conservation tool when it respects the local cultural values and practices. It should be accepted
   by most members of the community, involving and benefiting local residents in an equitable
   manner. The program should also adopt business proctices that promote long-term economic
   sustainability.

   (d) Adaptive Managemelll: Planning. M Otliloring. and Reporting: Hunting can enhance the
   species when it is based on appropriate resource assessments and monitoring (e,g.• population
   counts, trend data), upon which specific science-based quotas and hunting programs can be
   established, Resource assessments should be objective, well documented, and use the best
   science available. Adaptive management of quotas and programs based on the results of
   resource assessments and monitoring is essential. The program should monitor hunting
   activities to ensure that quotas and sex/age restrictions ofharvcsted animals are met. The
   program should also generate reliable documentation of its biological sustainability and
   conservation benefits.

   (e) Accountable and Effeetil'l! Governance: A biologically sustainable trophy-hunting program
   should he subject to a governance structure that clearly allocates management responsibilities.
   The program should account for revenues in a transparent manner and distribute net revenues
   to conservation and community beneficiaries according to properly agreed decisions. All
   necessary steps to eliminate corruption should be taken and to ensure compliance with all


                                                   4

                                                                                   Plfs.' Exhibit 19
        Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 6 of 21

   relevant national and international requirements and regulations by relevant bodies such as
   administrators, regulators and hunters.


This approach to enhancement findings for the importation of sport-hunted trophies of P. I.
melanochaita is consistent with the purpose and intent of the Endangered Species Act. As such,
before the Service will authorize the importation of a sport-hunted trophy. we must detennine that
the trophy-hunting program is managed to ensure the long-tenn survival of the species. As part of
this evaluation, we recognize that in many parts of the world. wildlife exists outside of protected
areas and must share the same habitat and compete with humans living in these areas for space and
resources. As identified in the IUCN  sse  GUiding Principle on Trophy Hunting as a Toolfor
Creating Consen'atjon Incentives, if communities that share these resources with wildlife do not
perceive any benefits from the presence of wildlife, they may be less willing to tolerate the
wildlife. However, under certain circumstances. trophy hunting can address this problem by
making wildlife more valuable to the local communities and encourage community support for
managing and conserving the hunted species, as wen as other species.

When evaluating whether the importation of a trophy of P. I. melallochaita would be authorized
pursuant to 50 CFR 17.32, in accordance with our threatened species issuance criteria, we will
examine how a country's management program for lions addresses the three main threats that have
led to the decline of the subspecies: habitat loss, loss of prey base, and human-lion conflict. When
examining a management program and whether trophies taken as part of that program meet the
issuance criteria, we study a number of factors. Some of the factors we consider include whether
the program is based on sound scientific infonnation and identifies mechanisms that would arrest
the loss of habitat or increase available habitat (i.e., by establishing protected areas and ensuring
adequate protection from human encroachment). We consider whether the management program
actively address the loss of the lion's prey base by addressing poaching or unsustainable offtake
within the country. A component of a management plan from which trophy imports would meet
the issuance criteria would be whether there are government incentives in place that encourage
habitat protection by private landowners and communities and incentives to local communities to
reduce the incursion of livestock into protected areas or to actively manage livestock to reduce
conflicts with lions. We examine if the hunting component of the management program supports
all of these efforts by looking at whether hunting concessions/tracts are managed to ensure the
long-tenn survival of the lion, its prey base, and habitat. Hunting, if properly conducted and well
managed, can generate significant economic benefits that may contribute to the conservation of
lions. In looking at whether we are able to authorize the import of a trophy under the issuance
criteria of 50 CFR 17.32, we will examine if the trophy hunting provides financial assistance to the
wildlife department to carry out elements of the management program and if there is a
compensation scheme or other incentives to benefit local communities that may be impacted by
lion predation. We will also consider how a U.S. hunter's participation in the hunting program
contributes to the overall management of lions within a country.

Management programs for P. J. melanochaita are expected to address, but are not limited to,
evaluating popUlation levels and trends; the biological needs of the species; quotas; management
practices; legal protection; local community involvement; and use of hunting fees for conservation.
In evaluating these factors, we will work closely with the range countries and interested parties to
obtain the information. By allowing entry into the United States of P. 1. melanochaita trophies
from range countries that have science-based management programs, we anticipate that other range

                                                   5

                                                                                    Plfs.' Exhibit 19
      Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 7 of 21


countries would be encouraged to adopt and financially support the sustainable management of
lions that benefits both the species and local communities. [n addition to addressing the biological
needs of the subspecies, a scientifically based management prOb'T"cim would provide economic
incentives for local communities to protect and expand P. I. melanochaita habitat.


Basis for Finding for Wild and   Wild-mana~cd   lions in South Africa:

On January 12,2016, the Service sent a letter to South Africa's Department of Environmental
Affairs (DEA) with a list of questions that would aid the Service in evaluating the overall
conservation and management of the subspecies, P. l. melanochaita. in South Africa and whether
that management addresses the three main threats that have been identified as to the decline of the
species: habitat 1055,loss of prey base, and human-lion conflict. Additionally, in the letter the
Service referenced the IUCN Species Survival Commission (SSe) Guiding Principles on Trophy
Huntjng as a Tool for Creatjng Conservation Incentives, Ver. 1.0 (IUCN sse 2012), as it provides
useful principles, which when considered in conjunction with the Service's permit issuance criteria,
would aid when making the required enhancement finding for permitting importation of sport-
hunted lion trophies.

[n response to our January 12,2016, letter, the South Afiiean Department of Environmental Affairs
(DEA) provided four documents. In addition, the Serviee has met with representatives of DEA
during the 1til Meeting of the Parties to the Convention in Johannesburg in late September 2016.
Further, since those meetings, there have been several written exchanges with DEA discussing the
DEA's evaluation of reserves with lions and how these animals confirm to DEA's lion management
plan. The four documents provided to the Service in January 2016, along with the Service's own
final rule on the lion listing under the Act, relevant infonnation obtained sepaijltely through open
sources such as IUCN documents, and relevant information from DEA and received through
comments from interested parties, were the basis of this finding.

South Africa has defined three populations oflions that exist within the country through their
Biodjversity Management Plan for the Lion (Panthera leal in SQuth Africa for 20lS to 2019 (BMP;
December 2015): Wild lions. who completely fulfill their role in biodiversity processes and are
largely unmanaged, and exist only in formally proclaimed national parks and game reserves. This
population's vital rates and demographics are not actively manipulated. Wild-mollag,ed lions. which
include aU lions that have been re-introduced into smaller fenced reserves «lOOOkm-), and are
managed to limit population growth and maintain genetic diversity. Some of the vital rates and
demographics of these lions are actively manipulated Caplivc Iio,rs, bred for financial gain. where
nil vital rates and demographics of these populations are actively manipulated.

Goverllance ofLiolJs ill $(Jilt" Africa: The lion is Iisled as vulnerable in the South African list of
Threatened and Protected Species (ToPS) under Section 56(1) of the National Environmental
Management Biodiversity Act, 2004 (South Africa 2004; NEMBA; BMP pg. I). NEMBA further
regulates a pennit system regarding restricted activities involving specimens of listed threatened or
protected species (NEMBA ; Chapter 7). Regulated activities in need of registration include, among
others, captive breeding facilities, sanctuaries, scientific institutions, game farms, wildlife traders,
wildlife product traders, taxidennists, wildlife tronslocators, and freight agents (NEMBA, pg. 25).



                                                   6

                                                                                    Plfs.' Exhibit 19
         Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 8 of 21

NEMBA gives effect to the Convention on Biological Diversity (CBD), of which South Africa is a
party, and Section 24 in the Bill of Rights of the Constitution of the Republic of South Africa
(1996). Under Section 24(b): "'everyone has the right to have the environment protected, for the
benefit of present and future generations, through reasonable legislative and other measures that: (i)
prevent pollution and ecological degradation; (ii) promote conservation; and (iii) secure
ecologically sustainable development and use of natural resources while promoting justifiable
economic and social development" (BMP pg. 15).

In addition to South Africa's domestic laws. it is also a Party to CITES. The lion is listed in
Appendix II of the Convention. As an Appendix-II species, certain criteria must be met before such
species can be exported, including a finding from the exporting country's CITES Scientific
Authority that the proposed activity will not be detrimental to the survival of the species in the wild.
In their reply to our inquiry, South Africa provided a copy of their CITES non-detriment finding for
lions. Their finding, while focusing only on wild and wild-managed lions, applied to a1llion
exports from South Africa, including the captive lion population. In personal communication with
the SA Management Authority, the Service was informed that the finding might be amended to
better clarify that the finding applies to all lions within South Africa.

South Africa is also a member of the Southern African Development Community (SADC). Under
the SADC Treaty, Article 5(g) establishes objectives to, among other aspects, promote the
sustainable use of wildlife, harmonization oflega! instruments governing wildlife use and
conservation, promote the conservation of shared wildlife resources through the establishment of
trans frontier conservation areas, and facilitate community-based natural resources management
practices. To implement the SADC Treaty, member states are required to establish management
programs for the conservation and sustainable use of wildlife.

In 1991, South Africa legalized private ownership of wildlife, leading to a significant rise on game
ranches and farms. In 2010, private lands with wildlife covered approximately 16.8% of South
Africa, compared to national and provincial protected areas accounting for only 6% (Cousins el al.
2010). [t has been stated that this expansion of private lands and the wildlife industry resulting
from the private ownership of wildlife is responsible for significantly increasing South Africa's
large mammal populations (Crowley and Mokhema 2014). According to Crowley and Mokhema
(2014), South Africa's game ranching industry is worth Sl.1 billion a year and is growing at 10
percent annually. Under the ToPS regulation, pennits can be obtained to carry out activities that
may negatively affect the survival of a listed species, such as possession or hunting. provided the
applicant meets specific criteria, such as having a biodiversity management plan for the species
protected by ToPS. This permitting regime generates funds for national conservation efforts, while
allowing landowners to profit from maintaining wildlife on their property. The landowners can then
reinvest in the property by funding conservation efforts, managing wildlife, and carrying out anti-
poaching efforts (Cousins et al. 2010).

Currelll Lioll Sia/lls in Soull. Africa: The lion was almost extirpated in South Africa by the early
19005, remaining only in small numbers in what is now Kruger National Park (NP) and the
Kgalagadi Transfrontier Park (TP). With the fonnetion of Kruger NP in the I 920s, wild lion
numbers slowly recovered, growing to the cunent population of approximately 1,700 lions (BMP,
pg. 40). Kgalagadi TP has a stable, albeit smaller, population of approximately 400 lions, but is
considered a lion stronghold in southern Africa. Lions recolonized Hluhluwe-iMfolozi Park (HiP)
in the I95011 960s and that population is currently stable at approximately 120 lions. Along with

                                                    7

                                                                                     Plfs.' Exhibit 19
       Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 9 of 21

small groups oflions in Addo Elephant National Park, Karoo National Park, Marukele National
Park, there are approximately 2,200 wild lions in Soulh Africa. In addition, there are approximately
800 wild-managed lions separated among 45 fenced reserves of less than 1,000 square kilometers
each (BMP pg. 40) It should be noted. however, thai DEA is evaluating each oflhcse fenced
reserves to confirm that the lions maintained on the reserve can be classified as wild-managed. As
such, the Service will evaluate applications for imports based on DEA's evaluation of the reserve
where the lion was taken.

When the Service listed the lion in southern and eastern Africa as threatened under the ESA, three
primary threats to the species throughout its range were identified: loss of habitat, loss of prey base,
and human·lion conflict. These three threats led to the shrinking of lion populations and their range
from pre-Colonial South Africa, to the current situation of lions being found predominantly on a
limited number of national parks and fenced reserves. However, given the currenl focus of wildlife
management practices of South Africa on fencing protected areas, additional habitat loss has been
minimized. Further, due to more intensive management of the fenced reserves to maintain
biodiversity, more stable prey bases and limited human-lion conflict are observed.

According South Africa's Scientific Authority's non-detennent finding (NDF) published in
September 2015. there are no specific official figures on the illegal tmde in lions and lion products
in South Africa besides what are reponed in the media or by annual reports on seizures and
prosecutions. Most orthe reports refer to illegal translocations of animals or trade in lions and their
body parts for which offenders were not in possession of a pennit to breed, keep, hunt, catch, sell.
convey, or export a live anima] or parts thereo( According to the NDF, and supported by
infoonation in the Service's finallisling rule, the illegal local and international trade in lions poses n
moderate, but non-detrimental risk to the species in South Africa (BMP pg. 14; USFWS 2015, 80
Fed Reg. 79999).

To manage any population to ensure an appropriate population level and detennine whether sport
hunting is having a positive effect. it is vital 10 have sufficient data on population numbers and
population trends of which to base management decisions. According to Riggio et a!. 2013 (pg.32),
and Bjorklund in Riggio et a12013 (p.32), the mini mum number estimated to constitute a viable
population is 500 individuals. Kruger National Park, with approximately 1,200 lions, has a stable
population of wild lion and is considered a stronghold for lions in South Africa. Kga\agadi
Transtrontier Park, with a stable population of approximately 400 lions, is considered a potential
stronghold and conserves the genetic diversity wilhin the Kalahari ecosystem [Bauer et 11.1. 2008;
Bjorkland 2003 (pg. 515, 518)]. Wild lions in HiP, Addo Elephant National Park, Karoo National
Park, and Marakele National Park, albeit smaller in size, appear to be stable. but would need to
grow to be considered potential strongholds or maintain genetic diversity. All of these populations
receive very little direct management and hunting is not allowed within the National Parks (BMP).

Lion Managelllent ill Soulh Africa: in 2015, in response to the requirements under NEMBA and
the SADC Treaty, nnd after stakeholder workshOps in 2013 and 2014, South Africa published the
Biodiversity Management Plan for the Lion (Pallfltera leo) in South Africa for 2015 to 2019 CBMP)
and stated that the "BMP for African lion will be regarded as the national strategy for African lions
in South Africa" (pg. 2). The BMP was created in response to the Regional Strategy for Lions in
Enst and Southern Africa in 2005 (lVCN SSC Cat Specialist Group 2006). which encouraged the
development of nntional strategies aligned with national strategies of neighboring countries. The
BMP was developed jointly by South Africa's Department of Environmental Affairs, Council for

                                                    8

                                                                                     Plfs.' Exhibit 19
         Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 10 of 21

Scientific and Industrial Research (CSIR), and Dr. Paul Funston (Panthera). The current BMP is
the first in a series of five-year iterations, as required under~EMBA, where the success ofthe
preceding five years will be measured. and adaptations made to ensure that the plan for the
following five-year period is appropriate for the circumstances at the time.

The 8MP has identified the vision that" .. .lions will provide key opportunities for biodiversity
conservation, economic development, social benefits. and improved management capacity." The
BMP lays out five specific objectives for the conservation of wild and wild-managed Lions within
South Africa;

     •   Improve the conservation status of lions within the broader conservation context
     •   Develop and implement effective communication tools that are informed by scientific
         research (communication. education. and public awareness).
     •   Ensure that existing legal instruments are compatible and complementary at national and
         provincial levels, and improve the capacity to implement these laws.
     •   Establish a lion forum or working group.
     •   Collaborate the alignment of this BMP with lion conservation plans in neighboring
         countries and link with international working groups

All five of these objectives are stepped down to specific action items with intended 5-year
outcomes, indicators on how the action plan is succeeding, and the party responsible for
implementation. The BMP will be re-evaluated in 2019 to assess the success of the plan and to
modify the BMP for 2020-2025 accordingly. As such. unless substantive information becomes
available in the interim, the Service will re-evaluate whether the import of sport-hunted trophies of
lions from South Africa continues to enhance the propagation or survival of the species after the
management actions taken during the previous five years under the BMP are evaluated for tbe
following iteration of the management plan.

While these five objectives appear to serve a valuable role in lion management in South Africa, two
arc most relcvant to dctermining if the implementation of the BMP enhances the propagation or
survival of the species, as required by the ESA for the issuance of import permits. The first
objective, "Improve the conservation status oflions:' has been broken down into three sub-
objectives for wild and wild-managed lions: maintain current protection status oflions; reassess the
conservation status of lions; and enhance the conservation status of wild lions. The intended 5-year
outcomes of these suh-objectives are to have stable wild lion populations in all protected areas with
no illegal trade in wild lions, have more than 80% of all reserves with wild-managed lions
integrated into a managed meta-population approach for genetic management, publish norms and
standards for the management of wild-managed lions. and obtain a stronger understanding of wild-
managed lion population size and trends. To achieve these sub-objects, South Africa has already
begun population surveys of wild lions in 2015 and wiII census every 3 years. They have also
started implementing the managed meta-population plan with the goal of over 80% of reserves
included by 2019. The fiOnoS and standards for the management of wild-managed lions was to be
completed by the end of 2016 and the first audits to obtain a stronger understanding of wild-
managed lion population trends were completed in 2015 and will be continue annually thereafter.
One of the first outcomes of these evaluations was the apparent tightening of how DEA assessed
whether a reserve held "wild-managed" lions or if the lions on a reserve will be considered
"captive-bred." As such. the Service will consult with DEA on whether the reserve identified in an
application where the trophy was taken is considered to maintain wild-managed lions.
                                                  9

                                                                                    Plfs.' Exhibit 19
      Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 11 of 21



The second objective, "Ensure that existing legal instruments arc compatible and complementary at
national and provincial levels, and improve the capacity to implement these laws," identifies two
actions: ensure alignment on pennitting decisions at the nationalllnd provincial legislation; and
address and implement training needs for all aspects of legislations regarding lions. The intended 5·
year outcomes of these two actions is to have well-trained managers that make better management
decisions and effective legislation to suppon lion conservation and sustainable utilization oflions.

The BMP has two additional objectives focusing specifically on wild-managed lions, As with the
objectives discussed above, these objectives are stepped down to specific action items with intended
5-year outcomes, indicators on how the action plan is succeeding, and the party responsible for
implementation, The first is to maintain the wild-managed Lion as a key population that contributes
to socio-economic-ecological opportunities through mimicking "natural" ecological functions (e,g"
wild lion survival rates, fecundity, litter sizes, and mortality rates). This objective is broken down
to a number of action items ranging ITom mimicking survival changes through legal and non-lethal
removals, mimicking required immigration/emigration into an area, and measuring demographic
responses by determining age- and sex-structure through rangcr observations, to infonning
stakeholders on progress of management efforts, These action items predominately have target
dates that arc on-going, annual, or bi-annual, with outcomes that can be used in adaptive
management efforts.

The second wild-managed lion objective is "To maintain lion genetic integrity by inducing social
limitations through management-assisted dispersal and changes in dominance hierarchies," which
focuses primarily on ensuring that lions within smaller fenced areas «1,000 sq. km.) mimic natural
biological processes such as natural dominance hierarchies and female dispersal to ensure genetic
diversity. The action items for this objective include modeling genetic diversity within reserves,
mimicking male dispersal from and into a social unit through removal (e,g" cullinglhunting or
translocation) and introduction (translocation) of males at appropriate ages, and mimicking
occasional female dispersal into social units through removal and introductions,

The BMP has infonnation on the lion's biology, habitat requirements, threats, and relevant
legislation, as well as an extensive chapter on wild-managed lions. This chapter explores the
history of wild-managed lions, particularly how lions had been managed in the past and what
<.Ictions are needed to move forward in establishing a meta-population through cOMecting the
reserves and allowing for genetically viable populations that can contribute to the overall wild lion
population. According to the 8MP, the wild lion populations are complemented by a fragmented
population of wild-managed lions in South Africa found on fenced areas or reserves typically less
than t ,000 square kilometers in size. This largely results from private property as well as wildlife
ownership rights enforced by fencing as required by South African law. According to the BMP,
even though opinions vary on the pros (Packer et at. 2013) and cons (Creel ct al . 2013) of fencing as
an essential component of range-wide li on conservation in the future. the use of fences is likely to
increase as human land use continues to expand into lion ranges, The expanded use of fencing,
panicularly in areas where fencing is currently not widely utilized, could lead to continued
frogmentation of lion habitats (Riggio et al . 2013. Dolrenry et a1. 2014). Therefore. wild- managed
lions of South Africa provides a key example in how 10 achieve integmted lion conservation goals
in a changing African context that would enhance the survival of the species.



                                                  10

                                                                                  Plfs.' Exhibit 19
        Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 12 of 21

In the I 990s, the number of public and private game reseIVes started to increase in South Africa and
many of them reintroduced lions, mostly as a tourist draw. Lions from these populations were then
used for yet more reintroductions leading to a current number of about 800 lions on over 45 fenced
reserves (Miller et al 2013). Many of these reserves only have one or two prides of lions, with the
largest (Pilanesberg National Park and Madikwe Game ReseIVe) having four or five prides.
Historically, most managers of the reserves had the tendency to manage their lion populations in
isolation, although there was some movement of 'excess' lions.

Because of fragmented and isolated management of these populations, the conservation value of
these lions has been questioned in the past (Hunter et al2007, Siotow & Hunter 2009). Because of
this, the BMP sets out management criteria within the reserves that maintains ecological processes
and creates a meta-population (BMP pg. 41 and 42). Researchers noted indicators of inbreeding in
two reseIVes (Trinkel et a1. 2008, 2010), while several reserves experienced increased lion
population growth rates with subsequent high lion densities (Miller & Funston 2014). The
combination of high lion densities and restricted size of the reserves disrupts predator-prey
relationships - often with prey dramatically declining (TambJing & du Toit 2005, Siotow & Hunter
2009). In addition, managers increasingly find it hard to locate new areas for 'excess' lions (Keltles
& Siotow 2009). The Lion Management Forum (LiMF), founded in 2010, provides a platfonn for
concerned managers to discuss the unique issues surrounding small, fenced lion populations. LiMF
members recognize [hat many of the natural processes characteristic oflarge naturally functioning
lion populations have been disrupted on these small reserves. Given the small sizes of these
reserves, limited opportunities exist for restoration of these natural processes. Therefore, LiMF, and
the BMP, has put forward management interventions that would mimic the outcomes of natural
processes that are showing great success (Miller et al. 2013; Ferreira & Hofmeyr 2014).

The BMP recognizes that the managed lion meta-population is slightly contradictory to the theory
of meta-population dynamics, as meta·populations are those with spatio-temporally variable
subpopulation dynamics, variable dispersal, and availability of empty habitats that are largely
connected (Oliveier et al. 2009). That is not the case with most wild-managed lion populations on
small reserves in South Africa. Thus, in essence, the managed meta-population is a unique product
of the South Africa response to manage and conserve large carnivores on isolated small reserves.
The approach essentially recognizes a single population with social groups spatially isolated over
vast areas. Some of these challenges can be reconciled through identifying regional nodes.

The lions for the reintroductions into South Africa's small reserves were initially sourced from
Etosha National Pork, as well as Sabi Sand Game Reserve, adjacent to the Kruger National Park.
Recently, SAN Parks relocated some animals from the South African park of Kgalagndi
Transfrontier Park (Slotow & Hunter 2009). Managers applied minimal genetic management
throughout the history of lion reintroductions (Slotow & Hunter 2009, Trinkle et al. 2010). As a
result, geographic genetic structure in the wild-managed lion meta-population reflect mixed origins,
with few reserves having lions of only one oribrin. The South African wild-managed lions thus
represent a novel lion genetic diversity not associated with a single origin. Maintaining the origin
of the base genetic stock is thus, according to the BMP, a low priority (BMP pg. 45).

Hunting and Utilization:
Hunting: According to the 2015 NDF (the last assessment available to the Service), hunting of wild
lions is not allowed within national parks and only limited hunting is allowed in some provincial
reserves, effectively ensuring protection of the majority of wild lions. There is some harvest of wild

                                                  II

                                                                                    Plfs.' Exhibit 19
      Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 13 of 21

lions for the control of problem animals (e.g., stock raiding) and, in very limited cases, population
management within the national parks. In addition, a small number of wild lions from Kruger NP
have dispersed out of the park into some of the reserves surrounding the park and may be harvested.
According to the 8MP, fewer than 2 wild lions and only approximately 10 wild-managed lions are
taken off of private reserves annually.

South Africa has not set a specific annual quota for wild-managed lions. Instead, according to
information provided to the Service, authorizations for hunting wild-managed lions are addressed
on a case-by-case basis. Reserves maintaining wild-managed lions must submit an application to
the provincial authorities requesting a permit. Professional Hunters are obliged to record all
completed hunts in a professional hunting register and this register is used to compile provincial
reports on the number of lions taken annually. The level of off-take is also evaluated in the
management of the meta-popullltion to ensure that only those animals that no longer meet
management goals are removed from the population. These animals therefore are typically older
lions that have successfully bred and raised several litters of kittens. Most experts consider the
recommendation by Packer el ai, (2011, p. 15 I) to limit offiake to no more than one lion per 2,000
km 2 to be a sustainable offtake oflions. The BMP (pg. 29) has established more restrictive limits
for areas ofless than 1000 km 2 to not exceed 0.5 Iionsll 000 km 2 •

Utilization: An active lion bone trade from South Africa to several Asian countries for traditional
medicinals is primarily supplied from captive-bred lions taken as hunting trophies, as well as
captive-bred lionesses and juvenile lions (8MP pg. 30). Lion bones nre being used as a substitute
for tiger bones, which is highly valued in Asia, primarily in China and Vietnam (Williams et a!.
2015, pg. I; Grntwicke eJ al. 2008 , pg. 2- 5; Graham-Rowe 20 II, pg. 5101 - 5102). In 2008. South
Africa began issuing CITES penn its for the export of skeletons of captive-bred lions to Asia. The
numbcr of lion skeletons for which South Africa issued penn its for export to Asia (China, Viet
Nam, Thailand and Lao POR) increased tenfold from 2008 to 2011, from about 50 to about 573
skeletons, respectively, representing a total of 1, 160 skeletons or about 10,8 metric tons (11.9 US
tons) of lion bone in 4 years (Williams 2015, pp. ix- x, 46). With respect to meeting demand for
lion bone, Lindsey et al. (2012, p. 20) state that there are likely to be large numbers of lion bones
available for export from game fanns. from lionesses and non·trophy males, and as byproducts from
animals shot as trophies. In addition, Williams et 31. (2015, p. 41) report that there may be between
1,400 and 6,200 lion skeletons from past trophy hunts on South African game fanns that could
potentially be used to supply demand for lion bone. Further, at the 1th Meeting of the Conference
of Parties, the Appendix II listing for P. leo was amended to include an annotation establishing an
export quota for lion bones. The annotation states that "[A] zero annual export quota is established
for specimens ofboncs, bone pieces, bone products, claws, skeletons, skulls and teeth removed
from the wild and traded for commercial purposes. Annual export quotas for trade in bones, bone
pieces, bone products, claws, skeletons, skulls and teeth for commercial purposes, derived from
captive breeding operations in South Africa will be established and communicated annually to the
CITeS Secretariat." Although the Service is aware of a press release from the Endangered Wildlife
Trust in which they state the DEA has established a quota of800 skeletons (with or without skulls)
of captive bred lions for intecolltionai trade, as of this finding, the Service is not aware of South
Africa communicating an export quota for 2017 to the CITES Secretariat.

The BMP suggests that the value of bones, whether wild or captive-bred, is not high enough to
stimulate the illegal harvest oflions solely to sell the bones into the bone trade. However, there is
the potential that if the value of bones increases due to increasing demand from Asian markets, that

                                                  12

                                                                                  Plfs.' Exhibit 19
        Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 14 of 21

captive-bred lions could be a legal source of bones that masks the illegal harvest of wild lions.
According to Williams et al. (2015, p. xl, the 2013 price paid to South African game farmers and
landowners for lion bones was $1,260-2, I 00 USD per skeleton. In many lion range states, this
exceeds per capita GDP (gross domestic product) (World Bank 2015, unpaginated). Thus, the
current price paid for lion bone may provide incentive in some countries to poach wild lions. While
the lion bone trade appears to currently be based primarily in South Africa's captive-bred lion
hunting industry, the trade appears to be having little or no impact on wild lion populations in South
Africa at this time-lion populations in South Africa are stable or increasing and there is little
poaching of wild lions in the country (BMP 2015, pp. 1,26; Williams et aL 2015, pp. 79- 80).

Evaluation:

As stated earlier, the Service will evaluate any application in accordance with our threatened
species permitting regulations at 50 CFR 17.32 and issuance criteria for threatened species penn its
(50 CFR 17.32{a)(2)). In evaluating each of these criteria on the basis of infolTI1ation available to
the Service, and seeing that the BMP is based on a five year review process, we have been able to
determine that the import of wild and wild-managed lions would qualify for the issuance of the
required import pennit for wild and wild-managed lions taken in 2017, 2018, and 2019.

17.32(a){2)(i): Whether the purnose for which the permit is required is adequate to justify
removing from the wild or otherwise changing the status of the wildlife sought to be covered by
the pennit:

While there is habitat available to lions on the national parks and within the smaller, fenced
reserves, much of South Africa has been converted into agricultural uses, managed plantation
forests, human developments, or extractive industries. With the legalization of private ownership
of wildlife in the early I 990s, there has been a significant increase in private land set aside for
wildlife. This has led to a boost in South Africa's wildlife, particularly large mammals. South
Africa laws, such as ToPS, were put into place to ensure that utilization of this wildlife is
sustainable and provides for long-term incentives to maintain these areas for wildlife protection.
The national parks and fenced reserves are natural areas surrounded by development. It is only
through the on-going management of these remaining natural areas that lions survive in South
Africa. South Africa's management of wild and wild-managed lion population as a meta-
population, and using human intervention (e.g., translocation) as a substitute for natural occurrences
(e.g., dispersal), is ensuring that lion populations are genetically healthy and viable.

While it has been stated that South Africa's hunting industry generates $1.1 billion annually, not
all of this is connected to lion hunting or to U.S. hunters. However,lions are a key component of
the hunting industry since they are part of the "Big 5" trophies and draw U.S. hunters to South
Africa. Based on the infonnation available to the Service, the presence of private reserves has
increased the number and diversity of wildlife in South Africa, thus fueling the hunting industry,
which funds the on-going success of private reserves. It appears that without the hunting industry,
these reserves, which have become islands of wilde mess in a sea of civilization in much of South
Africa, would not be economically viable, and therefore would not exist. With an annual harvest
of approximately 10 wild-managed lions and 2 wild lions annually, U.S. hunter participation in
lion hunts, in and of its own, is not enough to make or break the industry and lead to the decline of
reserves. However, U.S. hunters do playa significant role in the industry and the removal of their
participation could have a long-term impact.

                                                   13

                                                                                     Plfs.' Exhibit 19
      Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 15 of 21



Further, ToPS and the BMP have put into place mechanisms to adequate oversee the harvest of
wild and wild-managed lions in South Africa. With an annual harvest of approximately 10 wild-
managed lions, South Africa is not exceeding the limits identified in the BMP of 0.5 lionsll,Ooo
sq. Ion. The objectives of the BMP and the actions and monitoring activities that have been put
into place to achieve these objectives should support the adaptive management approach that South
Africa has established for managing lions. The Service wil1, of course, need to and will continue
to monitor the effectiveness of the BMP in accordance with the BMP's five-year iterations and
corresponding evaluations, and modify the detenuination of whether the issuance of import
permits remains appropriate in response to these evaluations. Acknowledging, however, that if
substantive information is made available to the Service, we will re-evaluate our finding at that
time.

Therefore, based on the information available to the Service and provided that the reserve where
the lion was taken was properly permitted and in compliance with national and provincial
regulations, the purpose for which a permit being requested is adequate to justify removing lions
from the wild or otherwise changing their status.

17.32(a)(2){ii): The probable direct and indirect effect that issuing the pennit would have on the
wild populations of.he wildlife sought to be covered by the permit

As the national management plan, the BMP for lions is extensive and addresses many aspects of
lion conservation and management. As reviewed above, the BMP provides a history of the relevant
legislation in regards to lion conservation and puts the current efforts into context. The BMP also
reviews the species' biology, population status. habitat requirements, and threats to lion
populations. Objectives for conservation of the species as well as a plan to develop a meta-
population for wild-managed lions are also included. Additionally, the monitoring plans have
scientifically sound methodologies. Lastly, but equally importantly. are the monitoring and
evaluation ofetTorts laid out in the BMP.

Evaluating the information provided by the South African government and other sources, it appears
that the hunting program in South Africa is addressing ihe three main threats that were identified by
the Service when making the detennination that the species was threatened with the possibility of
extinction. The fenced reserves and national parks are maintaining habitat for lions and ensuring
that there is no further loss, provided that the reserves can remain economically viable. In order to
maintain a viable population of wild and Wild-managed lions, the parks and reserves must maintain
biodiversity and a sustainable prey base. Finally, while there is still controversy over the extensive
utilization of fencing in South Africa, it does reduce human-lion conHicts and the number oflions
killed in retaliation for killing livestock. Therefore, the management of lions on these reserves and,
as part of this management, the limited hunting of lions. contributes to the on-going survival of the
species in South Africa.

Provided that the off-take of wild and wild~managed lions continues to be monitored and the actions
identified in the BMP continue to be implemented, the pmicipati"on of U.S . hunters in lion hunts
would provide an indirect benefit to wild populations by helping to support the reserves where lions
are found. Therefore. based on the information available to the Service, the probable direct and
indirect effect that issuing an import permit for a legally hunted lion would have on the species
would be positive.

                                                  14

                                                                                  Plfs.' Exhibit 19
        Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 16 of 21


17.32(a)(2)(iii): Whether the penni!. if issued. would in any way. directlv or indirectly. conflict
with any known program intended to enhance the survival probabilities of the population from
which the wildlife sought to be covered by the permit was or would be removed:

As stated above, South Africa is closely monitoring and controlling the harvest of wild and wild-
managed lions through permitting under ToPS and through the BMP. The issuance of import
pennits for lions legally hunted under these authorities would not conflict with any programs
intended to enhance the survival probability of the species in South Africa. As with all aspects of
an adaptive management approach to managing a species, the Service will need to continue to
monitor the effectiveness of the hunting program in coordination with the BMP iterations to ensure
that it continues to provide the stated benefits to lions.

Therefore, based on the infonnation available to the Service, the issuance of import permits for
legally hunted lions would not conflict with any known conservation programs.

17.32(a)(2)(iv): Whether the pUOlOse for which the pennit is required would be likely to reduce
the threat of extinction facing the species of wildlife sought to be covered by the pennit:

As stated, wild lions only occur in a limited number of national parks in South Africa and wild-
managed lions are currently found on 45 reserves ofless than 1,000 sq. km. While the wild lions
on the national parks receive only limited direct management activities, the reserves require
management that is more intensive in order to mimic natural biological and ecological roles of
lions. All indication show, that given the threats that were identified by the Service when listing
the species as threatened under the ESA, the presence of these reserves, as well as the parks, is
actively addressing the three causes oflion decline: loss of habitat, loss of prey base, and lion-
human conflicts. While the concept of lions behind fences has both benefits and drawbacks, it
appears to be a major contributor to the on~going survival of lions in the wild in South Africa.
Without a doubt, while having open, unmanaged habitat that is not actively impacted by human
intervention would be the ideal condition for lions in South Africa and throughout its range, this is
not a viable option within South Africa.

With limited, controlled off-take of lions in a manner that would mimic natural processes, the legal
hunting activities that U.S. hunters would be involved in would contribute to reducing the threat of
extinction orJions. This off-take must be monitored to ensure that it is sustainable and that, to the
extent possible, normal lion behavior and ecology is not negatively impacted. It appears that the
pennitting activities under ToPS and CITES, as well as the implementation of the 8MP will ensure
the long~tenn survival of lions. The utilization of hunters to manage the populations on the
reserves is an important element of the success of lion management in South AfricD.

Therefore, based on the infonnation available to the Service, the purposes for which import
pennits would be issued would likely reduce the threat of extinction facing lions in South Africa.

17.32(a)(2)(v): The opinions or views of scientists or other persons or organizations having
expertise concerning the wildlife or other matters gennane to the application:

As with any discussion of hunting, there are numerous opinions on the impact it would have on a
species. From reviewing comments made during the listing process for lions, as well as

                                                   15

                                                                                     Plfs.' Exhibit 19
      Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 17 of 21

information obtained through personal conversations and literature. there is a general agreement
that hunting. done properly and wen managed, would not have an adverse effect on lion
populations. Mimicking natural process within the management pro&7J1U'll, such as maintaining
pride hierarchy for as long as possible by leaving the alpha male in place, will better ensure the
long·tenn survival of the species. Numerous researchers have stated that, while they may not
support hunting in general. see that benefits that can be received through a scientifically based
hunting program for lions. There have been a large number of comments from some NGOs and
the public opposing hunting any lions, but particularly captive-bred lions. This opposition,
however, is primarily based on the perceived ethics of hunting. While these comments are an
indication of concerns from some members of the public over hunting, they nre not germane to our
review process.

Therefore, based on the information available to the Service, there is general support by scientists
and other persons or organizations having expertise concerning lions that the legal harvest of1ions,
and the subsequent import of these trophies, would not have an adverse effect on the species, but
would further efforts to conserve the species in the wild into the future.

17.3 2{a)(2)(vi): Whether the expertise, facilities, or other resources available to the applicant
appear adequate to successfully accomplish the objectives stated in the application:

Based on our understanding of the permitting process under ToPS, reserves that maintain wild-
managed lions must establish biodiversity plans for managing the reserve thllt take into
consideration the long·tenn survival of all species on the reserve. including large predators. This
oversight by DEA and the implementation ofthc BMP establishes a framewo rk in which reserves
manage their wild life. The long·tenn survival oflions in South Africa, is tied directly to the
success, both ecologically and economically, of the reserves. The reserves that have been
permitted to maintain wild-managed lions and. as part of the management program. cany out
limited hunting, have the expertise and facilities to maintain lions successfully.

Therefore, based on the information available to the Service. that applicants that are hunting on
properly permitted reserves that carry out their management practices in Ilccordance with national
and provincial regulations. have the expertise, facilities, or other resources available to them to
successfully accomplish the objective slated in their application; i.e., the long·tenn survival of
Iions in South A mea.

Conclusion

Given the current status of wild nod wild-managed lions within South Africa and the level of
management and oversight provided to them, it appears that the harvest and import of sport·hunted
trophies of these lions meet the purposes of the ESA. As stated earlier. each application received
by the Serviee for the import of a sport. hunted trophy lion from South Africa will be evaluated on a
case·by-case basis. The applicant must have hunted on a properly licensed reserve that is actively
managing lions in a manner that will maintain the species on the reserve in a manner that mimics
natural processes. The Government of South Africa must continue to implement the BMP in the
manner identified in the document. The on-going adaptive management and limited off-take of
lions is important to the survival of lions in South Africa and the Service will reassess lion
management within South Africa and whether the importation of sport-hun led trophies enhance the


                                                   15

                                                                                     Plfs.' Exhibit 19
       Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 18 of 21

survival of the species either during the nex.t iteration of the 2015-2019 BMP or at which time
substantive information becomes available to the Service in the interim.

Therefore, with the infonnation currently available that would enable the Service to make such a
finding in accordance with the general considerations laid out above, the Service is able to make a
determination that the import of wild and wild-managed lions would meet the issuance criteria
under 50 CFR 17.32. Therefore, in accordance with the time scale of the 2015-2019 8MP, , the
Service is able to authorize the import of wild and wild-managed 1i0D trophies from South
Africa taken during the 2017, 2018, and 2019 hunting seasons. In accordance with the 4(d) rule
for P. I. melanochaita, 50 CFR 17.40(r), the Service wilJ review each application received for
import of such specimens on a case-by-case basis and each application will also need to meet all
other applicable pennitting requirements before it may be authorized.




REFERENCES:

Bauer, H., Nowell, K., & Packer, C. (2008). Pall/hera leo, IUCN 2010. IUCN Red List of
Threatened Species. Version 2010.4.

Biodiversity Management Plan for the Lion (Pan/hera leo) in South Africa (8MP; December 2015):
Funston, P. 1. & Lavendal, M. (2015). Biodiversity Management Plan for the Lion (PalJ/hera leo)
in South Africa. Department of Environmental Affairs, Republic of South Africa. 63 pp

Bjorklund, M. (2003). The risk of inbreeding due to habitat loss in the lion (PalJlhera leo)
COllsen'ation Genetics. 4,515-523

Cousins, J. A., Sadler, J. P., and Evans, J. (2010). The challenge of regulating private wildlife
ranches for conservation in South Africa. Ecology and Society XX(YY): ZZ. [onlinc]
U RL: https:llwww.rcsearchgate.net/proti lei Jonathan_ Sadlcr/publlcation/44854322 _The_Challenge_
of Regulating j'riv,He Wildlife Ranches lor Conservation in South Africallillks/0c960514caOb
  -           -
84I295000000.pdf
                      -         -         --                 ---
Creel, S., Becker, M. S., Durant, S. M., M'soka, 1., Matandiko, W., Dickman, A. J., & Stanley
Price, M. (2013). Conserving large populations of Jions-the argument for fences has holes.
Ecology letters.


Crowley, K., and Mokhema, T. (2014). Lions Hunted to Save Rhinos in South African Circle of
Lite. Bloomberg (online] URL: htlp: llw\Vw.bloomberg.com /news/artic1es/2014~08~ 19/Iions-huntcd~
to-prcscrvc-rhinos-in~south-afri can-ci rcle-o f-I i fc


Dolrenry, S., Stenglein, J., Hazzah, L, Lutz, R.S. and Frank, L. 2014. A Metapopulation approach
to African lion (Panthera leo) conservation. PLoS ONE 9(2): e88081. Doi: 10-1371/
joumal.pone.OO88081.


                                                  17

                                                                                   Plfs.' Exhibit 19
      Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 19 of 21

Ferreira, S.M. and Hofineyr, M. 2014. Managing charismatic carnivores in small areas: large felids
in South Afiico. South Afiican Journal of Wildlife Research 44(1):32-42.

Graham·Rowe, D. (2011). Endangered and in demand. Nature 480 (22 December 2011): slOl·
s103.

Gratwicke, B., Mills, 1., Dutton, A., Gabriel, G., Long, B., Seidensticker, J., Wright, B., You, W. &
Zhang, L. (2008). Attitudes toward consumption and conservation of tigers in China. PLoS ONE 3
(7) : e2544.

Hunter, L.T.B., Pretorius, K., Carlisle, L.C .• Rickelton, M., Walker, C., SIOlow, R. and Skinner, J.D.
(2007). Restoring lions Panthera leo 10 northern KwaZulu-Natal, South Africa: short-tenn
biological and technical success but equivocallong-tenn conservation. Oryx 41: 196-200.

IUCN Species Survival Commission (2012). Guiding Principles on Trophy Hunting as a Tool for
Creating Conservation Incentives, Ver. 1.0. lUCN sse 2012.


IUCN Species Survival Commission (SSC) Cat Specialist Group. (2006a). Regional Conservation
Stmtegy For The Lion Panthcra leo In Eastern and Southern Africa. 60 pp.

Kettles, R. and Slotow, R. (2009). Managem ent of free-ranging lions on an enclosed game rtServc.
South Amenn Journal of Wildlife Research 39:23~33 .

Lindsey, P., Alexander. R., Balme, G.A., Midlane, N. & Craig, J. (2012b). Possible relationships
between the South African captive-bred hunting industry and the hunting and conservation of lions
elsewhere in Africa. South African Journal of Wildlife Research 42 (1), 11-22.

Miller, S.M., Bissett, C., Burger, A., Courtney, B. and Dickerson, T. (2013). Management of
reintroduced lions in small, fenced reserves in South Africa: an assessment and best practice
guidelines. South African Journal of Wildlife Research 43(3): 138-154.

Miller, S.M and Funston, P.1. (2014) Population growth rates oflions (Panthera leo) on small
fcnced reserves in South Athca: a management dilemma. South Africa Joumal of Wildlife
Research 44:43-55.

Oliveier, P,j., Van Aarde, R.J ., and Ferreira, S.M. (2009) Support for a metapopulation structure
among mammals. Mammal Review 39: t 78-192.

Packer, C., Brink, H., Kissui , S .M., Maliti, H., Kushnir, H., and Caro, T. (20 11) Effects of trophy
hunting on lions and leopards in Tanzania. Conservation Biology. 25: 142- 153 .

Packer, C., Swanson, A., Canney, S., Loveridge, A., Gamett, S., Pfeifer, M.• ... MacNulty, O.
(2013). The case for fencing remains intact. Ecology Letters 16: 1414-e4.

Riggio, l, Jacobson, A., Dollar, L., Bauer, H., Secker, M., Dickman, A., ... Pimm, S. (2013). The
size of savannah Africa: a lion's (Pantlicra leo) view. Biodiversity and Consen'alioll, 22(1), 17-35.


                                                   18

                                                                                    Plfs.' Exhibit 19
       Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 20 of 21


Slotow, R. and Hunter, L.T.B. (2009) Reintroduction decisions taken at the incorrect social scale
devalue their conservation contribution: the African lion in South Africa. in: M.W. Hayward and
MJ. Somer (eds). Reintroduction of Top-Order Predators. pp. 41-73. Wiley·Blackwell, Oxford.

South Amea (2004). National Environmental Management Biodiversity Act 10 of 2004.
www.gpwonline.co.za

Tambling, C.J. and du Toit, S.T. (2005) Modelling wildebeest population dynamics: Implications of
predation and harvesting in a closed system. Journal of Applied Ecology 42:43 1·44 I.

                                         c.,
Trinkel, M., Ferguson, N, Reid, A., Reid ,  Somers, M. et al. (2008) TransJocating lions into an
inbred lion population in the Hluhluwe iMfolozi Park, South Africa. Animal Conservation 11 : 138-
143.

Tinkel, M., Funston, P., Hofmcyr, M., Hofmeyr, D., Dell, S., Parker, c., and Slotow, R. (2010)
Inbreeding and density-dependent population growth in a small, isolated lion population. Animal
Conservation 13:374-382.

USFWS (2015) Final ESA listing rule for Pallthera leo leo and P. I. melanoella/ta. 80 Fed. Reg.
79999.

Williams, V.L., Newton, OJ. , Loveridge, AJ., & Macdonald, O.W. (2015). Bones of Contention:
An Assessment oflhe South African Trade in African Lion Pantlrera leo Bones and Other Body
Parts. TRAFFIC, Cambridge, UK & WildCRU, Oxford, UK.

World Bank. 2015. The World Bank Annual Report 2015. Washington, DC.          e
                                                                            World Bank.
htlps:llopcnknowledge.worldbank.orgihandlel I0986/22550 License: CC BY 3.0 IGO.




                                                 19

                                                                                  Plfs.' Exhibit 19
Case 1:17-cv-02504-RCL Document 48-19 Filed 10/12/18 Page 21 of 21




                                                          Plfs.' Exhibit 19
